Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Preliminary Amendment filed on 05/22/2020 has been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statements (IDSs) filed on 04/20/2020, 07/13/2020, 08/27/2020, 03/29/2021, and 09/27/2021have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 04/20/2020 have been considered and approved by the examiner.
Claim Objections
Claims 21-37 are objected to because of the following informalities: the phrase, “the second device die”, as recited in claims 21 and 29 should be written as “the second device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “to form a horizontal interface”, as recited in claim 21, is unclear with regard to how the recited contacting of the bottom surface of the first interconnect structure with the topmost surface of the first plurality of dielectric layers results in a horizontal interface.
Reference(s) Cited
The references(s) of interest are cited:
Tsai et al. (US 20150187701 A1) teaches a structure comprising: 
a first device (110a)  (SEE Fig. 1A) comprising: 
a first semiconductor substrate (102a); 
a first dielectric layer (104a); and 
a first plurality of conductive features (106A, 108A)in the first dielectric layer;
	a second device (110B) underlying, and bonding to, the first device (110A), the second device comprising: 
a second semiconductor substrate (102B); 
a second dielectric layer (104B); and 
a second plurality of conductive features (106b, 108b) in the second dielectric layer; and.,
a first interconnect structure (see Fig. 1F, ¶0031) penetrating through the first device 
Tsai fails to further teach and/or suggest, i.e., a first plurality of dielectric layers and a second plurality of dielectric layers underlying the first semiconductor substrate, for example.
Allowable Subject Matter
Claims 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0008 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816